Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. ________________________


  CHARLES MURDOCK, individually
  and on behalf of the members of the
  American Maritime Officers Union,

                                Plaintiff,

         versus

  AMERICAN MARITIME OFFICERS
  UNION NATIONAL EXECUTIVE
  BOARD and PAUL DOELL, in his
  official capacity as National President
  of the American Maritime Officers Union,

                                Defendants.
                                 ___________/


                                             COMPLAINT

         Plaintiff CHARLES MURDOCK, individually and on behalf of the members of American

  Maritime Officers, sues Defendants AMERICAN MARITIME OFFICERS NATIONAL

  EXECUTIVE BOARD and PAUL DOELL, in his official capacity as National President of the

  American Maritime Officers Union and states:

                                   STATEMENT OF THE CASE

         1.   Driven by their desire to consolidate power, motivated by rank personal animus, and

  unable to win a fair political contest against American Maritime Officers Union (“AMO”) Secretary-

  Treasurer Charles Murdock, AMO President Doell and his loyalists on the AMO Officers National

  Executive Board have engaged in an unceasing, vitriolic, and retaliatory campaign to muzzle Mr.

  Murdock and force him from duly-elected union office. Defendants’ efforts are corrosive to all that



                                                  1
Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 2 of 15



  union brotherhood stands for. Their attacks on Mr. Murdock violate the Labor-Management

  Reporting and Disclosure Act, 29 U.S.C. § 401 et seq. and breach the AMO National Constitution.

         2. The Doell faction has engaged in a power struggle which has intensified since its electoral

  strategy failed to unseat Mr. Murdock, the lone opposition candidate to prevail in the 2018 election.

  Mr. Murdock stands as a vocal opponent to Doell’s administrative decisions and actions. In

  retaliation, Doell has embarked on a course of misconduct, including: having Mr. Murdock locked

  out of Mr. Murdock’s own office; denying Mr. Murdock access to financial records; and effectively

  stripping Mr. Murdoock of the duties and responsibilities set forth in the AMO National Constitution,

  to take charge of AMO’s correspondence, files, and records, its accounting and bookkeeping system,

  and the collection, safeguarding and expenditures of all AMO funds. Doell further consolidated his

  power by placing most of the authority he had impermissibly stripped from Mr. Murdock in the hands

  of Doell’s own Executive Assistant. Doell’s wrongful actions have crippled Mr. Murdock’s ability

  to do the work he was elected to perform, constructively removing Mr. Murdock from his duly-elected

  position and depriving the union membership of meaningful administrative and financial oversight

  and review of AMO correspondence, files and records, financial records, and the collection,

  safeguarding, and expenditures of all AMO funds.

                            PARTIES, JURISDICTION, AND VENUE

         3. Plaintiff CHARLES MURDOCK is the Secretary-Treasurer of the AMO. He was elected

  to a four-year term commencing January 2015 and re-elected for an additional four-year term in

  December 2018 by a vote of AMO members.

         4. Defendant PAUL DOELL is the National President of the AMO, having been elected to

  a four-year term in commencing January 2015 and re-elected for an additional four-year term in

  December 2018 by a vote of AMO members.

         5. The AMO is a labor union with a headquarters located at 601 S. Federal Highway, Dania
                                                   2
Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 3 of 15



  Beach Florida, 33004. The AMO is the largest union of U.S. merchant marine officers. AMO officers

  work aboard U.S.-flagged merchant and military sealift vessels, and AMO holds a unique presence

  in the international energy transportation trades. The AMO is a labor organization within the meaning

  of the Labor-Management Reporting and Disclosure Act.

           6. The AMO is affiliated with Seafarers International Union of North America, AFL-CIO.

  District 2A Transportation Technical Warehouse Industrial and Service Employees Union is a local

  union of the AMO.

           7. This Court has original jurisdiction of this matter of this civil action pursuant to 28 U.S.C.

  § 1331 because the action arises under the Labor-Management Reporting and Disclosure Act, 29

  U.S.C. § 412 as well as Section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185. This

  action is not a collusive one to confer jurisdiction that the Court would otherwise lack.

           8. Venue is proper in this Court pursuant to 29 U.S.C. § 412 because the events giving rise to

  the claim occurred in the Southern District of Florida and the AMO’s principal office is located in

  this District.

                 THE REQUIREMENTS OF THE AMO CONSTITUTION AND
               THE ENUMERATED POWERS OF THE SECRETARY-TREASURER

           9. The AMO is governed by a National Constitution, the most recent version of which is

  posted on the AMO’s website. The provisions of the AMO Constitution are incorporated herein by

  reference.

           10. The AMO Constitution establishes a seven-member National Executive Board comprised

  of a National President, National Secretary-Treasurer, National Executive Vice President, National

  Vice President Deep Sea, National Vice President Great Lakes, National Vice President Inland

  Waters and National Vice President Government Relations. (AMO Constitution Art. VI, Section

  4(a)).

                                                      3
Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 4 of 15



         11. The AMO Constitution also establishes a three-member National Executive Committee

  comprised of the National President, National Secretary-Treasurer and National Executive Vice

  President. (AMO Constitution Art. VI, Section 4(a)).

         12. The AMO Constitution provides that National Officers, including the National President,

  are governed, in order, by (a) the AMO Constitution; (b) Majority vote of the membership; (c)

  National Executive Board; and (d) National Executive Committee. (AMO Constitution Art. VI,

  Section 1).

         13. It is the duty of the National Executive Committee to establish and direct the policies,

  strategies, rules and business of the AMO which shall advance and protect the interests and welfare

  of the AMO. The actions of the National Executive Committee create binding AMO policy, provided

  the action is not inconsistent with the provisions of the AMO Constitution, unless modified or altered

  by a majority vote of the National Executive Board. (AMO Constitution Art. VI, Section 5(d)).

         14. The National Executive Committee is also responsible for directing the administration of

  all AMO affairs, properties, polices and personnel except as specifically provided for in the AMO

  Constitution. (AMO Constitution Art. VI, Section 5(e)).

         15. The AMO Constitution directs the National Secretary-Treasurer “to take charge of the

  correspondence, files and records of this Union, to take charge of its accounting and bookkeeping

  system, to take charge of the collection, safeguarding and expenditures of all Union funds … and to

  perform such other duties as may be determined by the National Executive Board.” (AMO

  Constitution Art. VIII, Section 2). The AMO’s correspondence, files, and records are administered

  through the Member Services Department. The accounting and bookkeeping functions, and the

  safeguarding and expenditure of funds, are administered through the Office of the AMO Controller.

                  THE DOELL FACTION’S CAMPAIGN OF RETALIATION

         16. During their terms of office beginning in 2015, Doell and Mr. Murdock had disagreed on
                                                    4
Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 5 of 15



  several significant issues, including collection of delinquent dues, the handling of the AMO Defined

  Benefit Pension Plan, the “raiding” of the Liberty Maritime vessel “Liberty Peace” which was

  rightfully under the jurisdiction of Marine Engineers Beneficial Union, a competitor union to

  American Maritime Officers, and important business development initiatives, especially the

  reflagging of 3 U.S. built Liquified Natural Gas (“LNG”) tankers to the U.S. flag.

         Doell Strips Mr. Murdock of his Powers under the Union Constitution In an
         Unsuccessful Effort to Undermine Mr. Murdock’s 2018 Re-Election Bid

         17.    Prior to the 2018 AMO election, Doell stripped Mr. Murdock of many of his

  constitutionally defined duties as Secretary-Treasurer, and assigned such responsibilities to the

  National President’s Executive Assistant Marie Doruth and to employees within the AMO accounting

  department.

         18. Doell stripped Mr. Murdock of these duties to undermine Murdock’s authority and

  (ultimately unsuccessfully) interfere with Mr. Murdock’s re-election campaign in December 2018.

  Doell falsely asserted that he “‘stripped’ Mr. Murdock of his constitutionally defined duties as

  Secretary-Treasurer “because he was not doing his job,” and because Mr. Murdock “had moved

  without authority to assume control over other important AMO business functions[.]” These were

  ruses and false justifications -- in fact, Doell was hoping Mr. Murdock would be voted out of office

  by the membership.

         19. Doell’s stripping of Mr. Murdock’s constitutionally defined duties and the reassignment

  of those duties to union employees working under Doell’s supervision and direction was not

  authorized by the AMO Constitution, by a majority vote of the membership, by vote of the National

  Executive Board or by vote of the National Executive Committee.

         20. Doell’s removal of Mr. Murdock’s constitutionally designated authority and reassignment

  of those duties to union employees working under Doell’s supervision continues to allow Doell in

                                                   5
Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 6 of 15



  effect to control the finances and assets of the Union without direct oversight.

         Doell Stonewalls Mr. Murdock’s Motion to Reinstate Mr. Murdock’s Powers under the
         Union Constitution until His Ally Takes Office, Then Holds Meeting to Reject Motion
         on Twenty Minutes Notice

         21. Following his re-election and before the start of his new term, Mr. Murdock submitted on

  December 20, 2018, a draft resolution and made a formal request to call a meeting of the National

  Executive Committee. Mr. Murdock’s motion sought to reinstate his authority as the National

  Secretary-Treasurer, including his authority to approve expenses incurred by AMO employees and

  officials, to supervise the accounting and IT departments and to supervise AMO Member Services

  department.

         22. Doell, in direct violation of the AMO National Constitution, refused to call the meeting

  of the National Executive Committee that Mr. Murdock had requested so the motion could be heard.

  As National President, Doell was required by the AMO Constitution to hold such meetings twice each

  year. Doell had violated the AMO Constitution by not calling National Executive Committee

  Meetings in calendar year 2017, or in calendar year 2018.

         23. Doell persisted in his violation and rebuffed Mr. Murdock’s request to hold a National

  Executive Committee meeting.

         24. In January 2019, promptly following the installation of Doell’s political ally Mike

  Finnigan as Executive Vice President and National Executive Committee member, Doell called a

  meeting of the National Executive Committee.

         25. Doell gave Mr. Murdock twenty minutes notice to appear at the meeting on the motion

  which had been pending since December.

         26. Doell and his newly-installed ally voted not to approve the motion, defeating it 2-1.




                                                     6
Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 7 of 15



          Doell’s Animus and Conspiracy Theories against Mr. Murdock during an Attempt to
          Invalidate Mr. Murdock’s Election Victory

          27. In the 2018 election, the union membership voted to return Mr. Murdock to office over

  two challengers. One challenger was a member of Doell’s faction of the AMO administration. The

  other was David Weathers.

          28. Following Mr. Murdock’s re-election, Weathers instituted union proceedings in an effort

  to overturn the election result. After a hearing on January 14, 2019, the union officer presiding over

  the complaint adjudicated and completely rejected the allegations against Mr. Murdock, finding them

  a generalization with no specific instances, witnesses, or verifiable inappropriate interference. The

  election which returned Mr. Murdock to office was sustained.

          29. Doell proceeded to file three post-hearing memoranda, despite the fact that, in his own

  words, he “had no direct stake in the matter” and “did not participate in the hearing.”

          30. Doell used these three post-hearing memoranda for a proceeding in which he “had no

  direct stake” and “did not participate” as an effort to smear and malign Mr. Murdock. One of his

  memoranda reflected the reality that these memoranda had no proper purpose in relation to the

  proceeding. Doell conceded that the union officer who presided over the hearing “recommends that

  no new election be held for the office of Secretary-Treasurer. Given the absence of documentary

  evidence and witness testimony in support of the challenge filed by Brother Weathers, I understand

  completely how [the presiding officer] arrived at this recommendation – the simple if troubling truth

  is that [the presiding officer] had no choice in the course of due process.”

          31. Nonetheless, Doell proceeded to smear Mr. Murdock with unsourced conspiracy theories,

  including his paranoid rhetorical question, “How many of the 370 AMO members who voted for

  Brother Murdock were promised deals on dues delinquency preferential [sic] job treatment?”




                                                     7
Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 8 of 15



         Doell Ratchets up Campaign of Retaliation against Mr. Murdock

         32. Following the failure of the attempt to invalidate the election results, and in retaliation for

  Mr. Murdock’s speech and activity in support of his efforts to reclaim the constitutional authority of

  the National Secretary-Treasurer, Doell began a campaign of harassment and intimidation against Mr.

  Murdock. This campaign included:

                 (a) cutting Mr. Murdock’s compensation by 25%;

                 (b) barring Mr. Murdock’ access to AMO headquarters and use of remote access

                 server;

                 (c) prohibiting the Controller and other AMO employees from sharing information

                 with Mr. Murdock;

                 (d) instructing financial institutions to bar Mr. Murdock’s access to information

                 concerning AMO accounts;

                 (e) continuing the suspension of Mr. Murdock’s access to the AMO email system

                 which Doell had suspended on September 29, 2018;

                 (f) continuing the suspension of access to the primary AMO databases;

                 (g) threatening to relocate Mr. Murdock from Southern Florida to a distant port;

                 (h) initially barring Mr. Murdock from attending an audit by the United States

                 Department of Labor to determine AMO’s compliance with the provisions of the

                 Labor-Management Reporting and Disclosure Act; and

                 (i) excluding Mr. Murdock from the development and migration of the database

                 transition from TECH Plus to JayStar including important correspondence, files,

                 records and financial components of the system.

         33. The Doell faction’s unrelenting campaign of harassment has even extended to a self-



                                                     8
Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 9 of 15



  styled “investigation” of a charity for which Mr. Murdock is a Board member but which is unrelated

  to the Union, the Propeller Club of Port Everglades Charitable Foundation, Inc. The Foundation

  provides scholarship funds to help students attend our country’s merchant maritime academies and

  has supported the South Broward High School maritime magnet program.

           34. The Doell faction’s supposed ‘concerns’ are ever-shifting. First, the Doell faction

  complained that the Foundation was out of charitable status. Mr. Murdock re-instated tax deductible

  charitable status.

           35. This did not satisfy the Doell faction, because questioning the Foundation’s activities was

  no legitimate concern, but only part of the retaliation against Mr. Murdock. Doell has threatened to

  continue to waste AMO resources persecuting Mr. Murdock, most recently writing that he intends to

  “pursue this and multiple other matters to wherever they lead – no matter how far, how wide, how

  deep.”

           36. Despite the reinstatement of status, Doell loyalist and AMO National Vice President for

  Inland Waters Daniel Robichaux threatened Mr. Murdock on October 22, 2019, that AMO would

  discuss “notification of federal and local authorities and/or internal actions.” Moreover, he wrote,

  “The fact that you reestablished legalities and documentations of Propeller Club and its charitable

  Foundation in mid-2019 does not effect or erase the previous undocumented years of operation.”

           37. It is unknown what justifications the Doell faction purports to base their ‘concerns’ on,

  or what “undocumented years of operation” means – the Foundation operated openly, giving out

  scholarships, including handing them out with the Mayor of the City of Dania Beach at AMO’s STAR

  Center, an event reported on in industry media:




                                                     9
Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 10 of 15




   Scholarships Presented to Mariners for Maritime Day, THE MARITIME EXECUTIVE, available at

   https://maritime-executive.com/corporate/scholarships-presented-to-mariners-for-maritime-day

   (last accessed Oct. 26, 2019).

          38. Doell’s actions as described in paragraphs 32-35 were not authorized by the AMO

   Constitution, the membership, the Executive Board or the Executive Committee.

          39. As a result of Doell’s actions described above, Mr. Murdock has suffered and will

   continue to suffer damages, including loss of income, prestige and opportunity.

          40. Doell’s actions described above interfere with Mr. Murdock’s right to meet and assemble

   with other members and to express his views and opinions regarding AMO business.

          41. As a result of Doell’s actions described above, AMO membership has suffered and will

   continue to suffer damages, including the deprivation of an independent, lawfully elected Secretary-

   Treasurer to provide a meaningful set of checks and balances regarding AMO correspondence, files,

   records, finances and other operations as envisioned in the AMO National Constitution.

                                    COUNT I: 29 U.S.C. § 411(a)(2)

          42. The allegations in paragraphs 1-41 are incorporated herein.

          43. Section 101(a)(2) of the LMRDA, 29 U.S.C. § 411(a)(2) protects the right of union

                                                   10
Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 11 of 15



   members and officers to speak out and take positions, including those critical of other members

   and officers. This section prohibits any infringement of that free speech.

          44. The actions taken by Doell against Mr. Murdock were taken and continue to be taken

   in order to retaliate against him for asserting positions on behalf of the AMO contrary to those

   taken by Doell, and to punish Mr. Murdock for attempting to assert his constitutional authority and

   for speaking out in opposition to the unlawful actions of Doell in stripping away that authority and

   depriving union members of a vital position and critical oversight.

          45. At all times, Mr. Murdock’s activities have been motivated by a desire to preserve the

   integrity of the AMO’s Constitution, its structures, its elected bodies and to protect the sanctity of

   votes by its members.

          46. The retaliation orchestrated by Doell and his allies, and the Executive Committee’s

   illegal rejection of Mr. Murdock’s motion, infringe Mr. Murdock’s free speech and threaten also

   to chill him from speaking at all by constructively removing him from his elected office.

   Furthermore, the retaliation against Mr. Murdock is likely to chill the exercise of free speech by

   the AMO members who voted for Mr. Murdock as National Secretary-Treasurer.

          47. Defendants have violated and are violating Section 101(a)(2) of the LMRDA, and

   Plaintiff is damaged and continues to be damaged as a result.

                                  COUNT II: 29 U.S.C. § 411(a)(1)

          48. The allegations in paragraphs 1-41 are incorporated herein.

          49. Section 101(a)(1) of the LMRDA, 29 U.S.C. § 411(a)(1) protects the right of union

   members to nominate and support candidates for election to union office.

          50. By stripping Mr. Murdock of his duties under the AMO Constitution, cutting his

   compensation, barring his access to information, and now physically barring him from AMO



                                                    11
Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 12 of 15



   headquarters, Doell has constructively removed Mr. Murdock from his position as National

   Secretary-Treasurer.

          51. Doell constructively discharged Mr. Murdock to suppress dissent within the AMO.

          52. The constructive discharge of Mr. Murdock deprives him, and other AMO members,

   of the right to nominate and support candidates for election to union office because it nullifies the

   results of a properly conducted election.

                                  COUNT III: Breach of Contract

          53. The allegations in paragraphs 1-41 are incorporated herein.

          54. The AMO Constitution is a contract between local unions and the AMO.

          55. Mr. Murdock is a third-party beneficiary of the contractual rights of the AMO

   Constitution.

          56. The AMO Constitution expressly provides that it is the National Secretary-Treasurer

   who is “to take charge of the correspondence, files and records of this Union, to take charge of its

   accounting and bookkeeping system, to take charge of the collection, safeguarding and expenditures

   of all Union funds … and to perform such other duties as may be determined by the National

   Executive Board.” (AMO Constitution Art. VIII, Section 2).

          57. Doell stripped Mr. Murdock of his constitutionally defined duties as Secretary-

   Treasurer.

          58. Doell’s actions in stripping Mr. Murdock of his constitutionally defined duties as

   Secretary-Treasurer were not authorized by the AMO Constitution or a vote of the AMO

   membership and, therefore, are in breach of contract.

          59. Mr. Murdock has suffered damage due to such breach, including but not limited to, a

   loss of income, prestige and opportunity.



                                                    12
Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 13 of 15



          60. As a result of Doell’s breach, the AMO membership has suffered and will continue to

   suffer damages, including the deprivation of an independent, lawfully elected Secretary-Treasurer

   to provide meaningful checks and balances regarding the correspondence, files, records, finances

   and other operations as envisioned in the AMO National Constitution.

          61. Mr. Murdock is excused from any further exhausting of the internal remedies provided

   by the AMO Constitution because his internal appeal would be to the National Executive Board

   which is comprised of Mr. Murdock, Doell and five other Vice Presidents. Doell and the Executive

   Vice President have already rejected Mr. Murdock’s action by denying his motion to reinstate his

   authority and the remaining four members are under Doell’s influence and control as demonstrated

   in the National Executive Board’s February 12, 2019, ratification of the National Executive

   Committee’s rejection of Mr. Murdock’s to re-instate his authority. Further, Mr. Murdock did

   exhaust his internal appeals when his September 1, 2019, appeal was rejected by EVP Mike

   Finnigan’s September 6, 2019, letter. In that letter, Finnigan, writing for AMO, stated, “Since

   your Appeal does not concern a contractual grievance, it cannot be presented on Monday as an

   appeal to the membership under Article XXVI.”

          WHEREFORE, Plaintiff Charles Murdock respectfully requests that this Court:

          A. Issue a temporary restraining order, preliminary and/or permanent injunctive relief

   ordering reinstatement of Plaintiff’s authority as National Secretary-Treasurer and authorizing his

   access to AMO premises, and his supervision of correspondence, files, records, and AMO’s

   accounting and bookkeeping systems, and allowing him to take charge of the collection,

   safeguarding, and expenditures of all AMO funds and information systems;

          B. Issue appropriate injunctive relief to prevent the Defendants, and each of them, from

   further acting to infringe the Plaintiff’s rights to free speech and other rights guaranteed to him by



                                                    13
Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 14 of 15



   theLMRDA;

          C. Enter an order requiring the Defendants to compensate the Plaintiff by an award of

   compensatory damages;

          D . Enter an order requiring the payment of punitive damages from Doell for acting with

   malice, recklessness and/or wanton indifference to the Plaintiff's LMRDA rights;

          E. Enter an order reimbursing Plaintiff for attorneys' fees and costs; and

          F. Require any and all other such relief that the Court deems just and appropriate under

   the circumstances.

                                      JURY TRIAL DEMAND

          Plaintiff Charles Murdock demands a trial by jury.

                        VERIFICATION PURSUA..NT TO 28U.S.C.§1746

          I, Charles Murdock, declare under penalty of perjury that the foregoing is true and correct.

   Executed on October 28, 2019.



                                                                       Charles Murdock

                           [Remainder of Page Intentionally Left Blank]




                                                   14
Case 0:19-cv-62687-XXXX Document 1 Entered on FLSD Docket 10/28/2019 Page 15 of 15




   Dated: October 28, 2019


                                                              Respectfully Submitted,

    KAYSER & REDFERN, LLP       /s/Andrew P. Marks          /s/ Paul A. Calli
    By: /s/ Leo Kayser III      DORF & NELSON LLP           Paul A. Calli
      Leo Kayser, III           555 Theodore Fremd          Florida Bar No. 994121
    A Member of the Firm        Avenue                      Chas Short
    515 Madison Avenue          Rye, New York 10580         Florida Bar No. 70633
    New York, NY 10022          Telephone: (914) 381-7600   CALLI LAW, LLC
    Telephone: (212) 935-5057   AMarks@Dorflaw.com          14 NE 1st Ave, Suite 1100
    LKayser@515law.com                                      Miami, FL 33132
                                Pro Hac Vice Motion to be   Telephone: (786) 504-0911
    Pro Hac Vice Motion to be   Filed Contemporaneously     Facsimile (786) 504-0912
    Filed Contemporaneously                                 PCalli@Calli-Law.com
                                                            CShort@Calli-Law.com

                                                            Local Counsel

                                                Counsel for Plaintiff Charles Murdock




                                           15
